Citation Nr: 1440487	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  07-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1974.  The Veteran died in September 2010, and the Appellant is his surviving spouse. 

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

A Certificate of Death associated with the claims file demonstrates that the Veteran died on September [redacted], 2010.  In September 2010, based on a Report of General Information, the RO determined that the Appellant applied for and was a proper substitute as claimant with respect to the Veteran's claims (the Appellant had filed a prior VA Form 21-534, which was premature and consequently invalid).  As such, as in the prior Board remand, the Board finds that the Appellant has been substituted as the claimant with respect to the issue on appeal.  See 38 U.S.C.A. § 5121A (West 2002); 38 C.F.R. § 3.1000(a) (2013).  

The Veteran and his spouse testified at a March 2009 Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claim file.

The Board notes that a detailed discussion as to the adjudicative history of this case has been provided in the prior Board remands.  Nonetheless a brief history will be provided here.  This case was initially before the Board in May 2009, and the issues on appeal were whether new and material evidence had been received to reopen a claim of entitlement to service connection for hepatitis C, entitlement to service connection for a psychiatric disorder, and entitlement to service connection for PTSD.  The Board determined that a remand was necessary to provide the Veteran additional notice, a statement of the case for PTSD, and to undertake additional development, including attempting to obtain relevant evidence from several sources, and to afford the Veteran VA examinations in order to satisfy VA's duties to notify and assist.

The case was again before the Board, in December 2011, when the Board dismissed the Veteran's claims due to his death; however, as noted above, the Appellant has now been properly substituted as a claimant.  The case again came before the Board in February 2013, at which time it was remanded for additional development.  The Board notes that the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for hepatitis C, for accrued benefits purposes, was also remanded by the Board at that time.  However, in a September 2013 rating decision, entitlement to service connection for hepatitis C was granted, and as this is considered a full grant with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Finally, this case was most recently before the Board in January 2014, when the remaining claim on appeal was remanded for a medical opinion and additional consideration.  As discussed below, the Board finds the March 2014 medical opinion obtained is inadequate, and consequently finds there has not been substantial compliance with January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Appellant's claim.  See 38 C.F.R. § 19.9 (2013).

In the May 2009 remand, the Board, in part, directed the RO to afford the Veteran a VA examination to determine the etiology of any current psychiatric disorders other than PTSD.  The February 2013 Board remand found the May 2010 VA psychiatric examination inadequate as the VA examiner did not provide a clear opinion as to the etiology of the Veteran's depressive disorder and did not address the noted chemical dependency problems in relation to the onset of a psychiatric disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board's February 2013 remand instructed the VA examiner to opine as to whether it was at least as likely as not that any diagnosed psychiatric disorder was related to the Veteran's military service, to include as due to any incident occurring therein.  Additionally, the examiner was instructed to specifically comment upon the Veteran's periods of Absence Without Leave (AWOL) following his service in Korea, his reported in-service substance abuse, and his discharge due to hardship, as well as service records associated with the psychotherapy and/or marriage counseling that both the Veteran and the Appellant underwent during his active duty service.

In the January 2014 Board remand, the August 2013 VA medical opinion was also found inadequate, in part, as the VA examiner explicitly noted that there was evidence that the Veteran's mental health issues started before he entered service, based on a suicide attempt in April 1969, but did not provide an opinion as to whether there was there was clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service and, if so, whether there was clear and unmistakable evidence that the disability was not aggravated (chronic worsening of underlying condition beyond natural progression as opposed to temporary flare-up of symptoms) by service.  Thus, the January 2014 Board remand found an addendum opinion was warranted.

Pursuant to the January 2014 Board remand, a March 2014 medical opinion was obtained.  The March 2014 examiner opined, in part, there was clear evidence that the Veteran's mental health issues started before the Veteran entered the service, as the Veteran very openly acknowledged a suicide attempt in April 1969.  The March 2014 VA examiner opined that in regard to possible aggravation of a mental health condition while the Veteran was in the service; no known event occurred that could produce a permanent aggravation.  However, the Board notes that after a disability is determined to clearly and unmistakably preexist service, the following analysis is whether the disability was clearly and unmistakably not aggravated by service.  In other words, even if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.  While the March 2014 VA examiner found the psychiatric disability preexisted service, the additional analysis was not conducted, as it was only noted that nothing was known to occur to produce permanent aggravation.  This opinion does not address the required standard as to whether the disability was clearly and unmistakably not aggravated by service.  Thus, as the March 2014 VA medical opinion does not comply with the January 2014 directives, or address the proper standard, an addendum opinion is warranted.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's claims file must be made available to the VA examiner who provided the March 2014 opinion in order to clarify his etiological opinion with respect to the claim of entitlement to service connection for an acquired psychiatric disorder.  If that examiner is unavailable, then the claims file should be made available to another qualified VA examiner for a new etiological opinion.  The examiner must review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment and personnel records, post-service treatment records, and the lay statements of record.  

If the VA examiner again finds that it is clear and unmistakable that any psychiatric disorder preexisted service, the examiner should then provide an opinion as to whether the psychiatric disorder was clearly and unmistakably not aggravated by service.  In other words, even if there was an increase, was it clearly and unmistakably due to the natural progression of the disease. 

If the VA examiner does not find that an acquired psychiatric disorder clearly and unmistakably preexisted service, such should be reconciled with the March 2014 medical opinion.

Clear and unmistakable evidence is obvious and manifest.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.

In providing answers to the above questions, the examiner should specifically comment on the relationship, if any, between the Veteran's psychiatric diagnoses and the Veteran's periods of AWOL following his service in Korea, his reported in-service substance abuse, and his discharge due to hardship, as well as service records associated with the psychotherapy and/or marriage counseling that both the Veteran and the Appellant 

underwent during his active duty service.  The examiner should explicitly indicate the likelihood that these in-service events were associated with a worsening of any psychiatric disorder. 

2.  Once the above actions have been completed, the RO must readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After the Appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


